Citation Nr: 0842861	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to August 20, 
2003, for the assignment of a 40 percent rating for low back 
pain with degenerative joint disease and disc disease.

2.  Entitlement to an evaluation in excess of 40 percent for 
low back pain with degenerative joint disease and disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from June 1982 to 
June 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, the RO increased the 
evaluation for low back pain with degenerative joint disease 
and disc disease to 40 percent disabling effective August 20, 
2003, and separately evaluated radiculopathy in both lower 
extremities as 10 percent disabling, also effective August 
20, 2003.


FINDINGS OF FACT

1.  The RO's June 1990 rating decision, which granted service 
connection for low back pain and assigned an initial 
noncompensable rating, effective June 29, 1989, is final.

2.  The RO's June 2002 rating decision assigning a 20 percent 
evaluation for low back pain, effective January 10, 2002, is 
final.

3.  The veteran initiated her claim for an increased 
evaluation for low back pain with degenerative joint disease 
and disc disease by submitting a claim requesting a total 
disability rating for individual unemployability (TDIU) on 
November 24, 2003.  

4.  Clinical findings in a VA outpatient treatment record 
dated August 20, 2003 reflect lumbar spine disability 
sufficient to entitle the veteran to a 40 percent rating.  
The August 20, 2003 VA clinical record constituted an 
informal claim for an increased rating for service-connected 
low back disability.  There is no evidence of an earlier 
pending formal or informal claim.  

5.  The earliest date on which it was factually ascertainable 
that the veteran's lumbar spine disability had increased in 
severity was on August 20, 2003.

6.  The veteran's low back pain with degenerative joint 
disease and disc disease is presently manifested by 
subjective complaints of recurring episodic exacerbations of 
pain resulting in severe limitation of lumbar motion.  
Objectively, there is no evidence of ankylosis or 
incapacitating episodes of pronounced intervertebral disc 
syndrome requiring bed rest within the previous 12 month 
period.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than August 20, 
2003, for the award of a 40 percent rating for low back pain 
with degenerative joint disease and disc disease is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

2.  The criteria for an evaluation in excess of 40 percent 
for low back pain with degenerative joint disease and disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5292 (2002); 38 C.F.R. § 4.71a, DCs 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations Earlier Effective Dates 

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2008).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.'); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.




Factual Background and Analysis

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to August 20, 2003 is not warranted for the assignment 
of a 40 percent rating for the veteran's service-connected 
low back disability.

A February 1990 rating decision granted service connection 
for low back pain and assigned a noncompensable rating, under 
38 C.F.R. § 4.71, DC 5294 for sacroiliac injury and weakness.  
An effective date of June 29, 1989 was assigned.  In June 
2002 rating decision the RO increased the evaluation to 20 
percent, effective January 10, 2002.  

Although notified of both decisions and her procedural and 
appellate rights in RO letters dated in March 1990 and June 
2002, the veteran did not initiate an appeal of either 
determination.  As such, both decisions are final and the 
Board is statutorily barred from revisiting the RO's factual 
or legal findings in the 1990 and 2002 rating decisions by 
operation of 38 U.S.C.A. § 5110(a).  Rudd, 20 Vet. App. at 
300.

The veteran initiated her most recent claim for an increased 
evaluation by submitting a claim requesting a total 
disability rating for individual unemployability (TDIU) on 
November 24, 2003.  Clinical findings consistent with severe 
limitation of motion of the lumbar spine were shown during VA 
outpatient evaluation in August 20, 2003.  At that time, the 
veteran sought treatment for an acute exacerbation of back 
pain after lifting a patient.  On examination there was left 
lumbar paraspinal tenderness that radiated into the hip and 
leg.  The clinical impression was lumbar radiculopathy.  

Review of the record demonstrates that the veteran's reports 
of severe back and leg pain had remained constant since 
August 20, 2003 and were later confirmed in subsequent 
medical evaluations showing severe limitation of motion and 
bilateral neuropathy of both lower extremities.  The Board 
finds that this clinical entry may be accepted as an informal 
claim for an increased rating pursuant to 38 C.F.R. § 3.157 
and is sufficient to support a finding that it is factually 
ascertainable that an increase in disability occurred as of 
August 20, 2003, which is less than one year from the 
November 24, 2003 date of formal application for TDIU.  

In a September 2004 rating decision, a 40 percent evaluation 
was assigned unde DC 5292 on the basis that the August 2003 
VA outpatient treatment record showed increased limitation of 
motion of the lumbar spine, radiating pain, and 
radiculopathy.  The RO assigned an effective date of August 
20, 2003, the date of the veteran's VA outpatient treatment 
record.

The veteran indicated in October 2005 that the effective date 
for the grant of 40 percent for her lumbar spine disability 
should be June 1989 the date of her initial grant of service 
connection.  However, in this case, there is no evidence of 
any earlier pending formal or informal claim for this 
specific benefit, nor is there any evidence demonstrating 
increased impairment so as to warrant the assignment of an 
increased rating prior to August 20, 2003.  

In this case, clinical records between 1999 to 2003 are of 
limited use in evaluating the severity of the low back 
disability.  Review of a November 2000 MRI study shows a 
small left neural foraminal focal disc protrusion at L-45.  
Otherwise vertebral alignment was satisfactory and vertebral 
heights and disc spaces were well maintained.  There was no 
evidence of disc degeneration, spinal or neural foraminal 
stenosis or significant facet arthropathy at L3-4.  There was 
no definite nerve root impingement.  The remaining records 
show treatment for various unrelated disabilities, but do not 
contain any new clinical findings demonstrating an increased 
severity of symptoms, especially of such severity to 
implicate the next disability level.  See Hazan, 10 Vet. App. 
at 519.  

The most pertinent evidence concerning the severity of the 
low back disability consists of a August 20, 2003 VA 
outpatient treatment record.  This report indicated that the 
veteran's low back disability was objectively manifested by 
severe limitation motion and radiating pain and on that basis 
the RO awarded the veteran a 40 percent rating for low back 
disability under DC 5292.  The medical evidence does not 
otherwise contain sufficient objective findings to permit the 
conclusion that the veteran is entitled to a higher rating 
prior to August 2003.  

Accordingly, entitlement to an effective date earlier than 
August 20, 2003, for the assignment of a 40 percent rating 
for the veteran's low back pain with degenerative joint 
disease and disc disease is not warranted.  

Pertinent Law and Regulations for Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-
458 (Aug. 27, 2003).  These changes are listed under DCs 5235 
to 5243, with DC 5243 now embodying the recently revised 
provisions of the former DC 5293 (for intervertebral disc 
syndrome).  The revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  In 
addition, associated neurological abnormalities (e.g., bowel 
or bladder impairment) are now for evaluation separately.  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Factual Background and Analysis

The veteran's low back disability with degenerative joint 
disease and disc disease is a currently rated as 40 percent 
disabling since August 20, 2003 under DC 5292.  

Prior to the regulatory changes, under DC 5292, a 10 percent 
rating required slight limitation of motion of the lumbar 
spine.  Twenty and 40 percent ratings require moderate and 
severe limitation of motion, respectively.  38 C.F.R. § 4.71.

It is also noted that DC 5293 provided a 40 percent rating 
for recurring attacks of severe intervertebral disc syndrome 
(IVDS) with intermittent relief; and a maximum 60 percent 
rating for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293.

Under DC 5295, lumbosacral strain, a 40 percent rating 
required severe listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, DC 5295.

Under the revised rating schedule, DC 5237, a 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation for forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2008).

Under Diagnostic Code 5243, the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, in 
relevant part, if there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1:  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

During the course of this appeal the veteran's primary 
complaints of pain and instability are consistent and clearly 
referenced in examination reports.  However, the objective 
medical evidence is the most persuasive indication of 
functional loss resulting from her low back disability.  

In connection with her current claim for increase, are VA and 
private outpatient treatment records from 1999 to 2007.  On 
August 20, 2003 the veteran was evaluated for complaints of 
(acute exacerbation of chronic low back pain) flare-up of 
back pain after lifting patients at work.  Examination 
revealed left lumbar paraspinal tenderness that radiated into 
the hip and leg.  The clinical impression was lumbar 
radiculopathy.  

Subsequent evaluations in 2003 and 2004 show treatment for 
continued symptoms.  In November 2003, active range of motion 
was within full limits in all planes.  Strength in the both 
lower extremities was 5/5 and sensation was intact.  The 
hamstrings were tight bilaterally and there was discomfort on 
palpation of the lumbar region.  Heel-toe walking was normal 
and straight leg raising was negative.  A private evaluation 
in February 2004, showed mild tenderness across the lumbar 
spine area and a mild restriction in forward flexion.  There 
was tenderness in the gluteal regions and the trochanteric 
areas, but the hips had pretty good flexion and rotation.  A 
MRI study showed spondylolisthesis at L5 and S1 with 
degenerative disc disease and some neuroforaminal 
encroachment in the lumbar spine.  

In July 2004, the veteran underwent VA examination.  She 
complained of daily lumbar spine pain, which increased with 
activity.  She also complained of muscle spasms, stiffness, 
and weakness.  She had no urinary or bowel incontinence.  She 
reported severe episodes of lower back pain about three times 
a week, which required her to stay home.  The pain also 
interfered with her daily activities, including dressing and 
driving.  She was on Motrin, Hydrocodone, and Flexeril as 
needed and also used a back brace, TENS unit, and cane.  The 
veteran had been employed as a vocational nurse until 
November 2003 because of the severe pathology of her lumbar 
spine and migraine headaches.  

Examination revealed posture and gait were normal.  Active 
and passive range of motion showed flexion forward was 
limited to 60 degrees with pain at 55 degrees; extension 
backward to 50 degrees with pain at 60 degrees; right lateral 
flexion to 20 degrees; and left lateral flexion to 10 
degrees.  Rotation was to 50 degrees bilaterally.  There was 
decreased range of motion of the spine on repetitive motion 
with flexion decreased to 50 degrees and extension decreased 
to 20 degrees with pain as the major functional impact.  On 
acute flare-ups of pain there was a 50 percent limited range 
motion of the lumbar spine.  

There was evidence of mild to moderate scoliosis and severe 
paravertebral muscle spasm involving the entire lumbar spine.  
There was no neurological abnormality of the spine.  The 
examiner noted gait abnormality due to recurrent severe pain 
in the lumbar spine and significant sciatic radiculopathy 
involving the lower extremities.  Neurological examination of 
both lower extremities revealed deep tendon reflexes and 
sensation were depressed.  Supine straight leg elevation of 
the right lower extremity was limited to 50 degrees and to 30 
degrees on the left.  The clinical impression included 
degenerative joint disease with limitation of motion, disc 
bulge at L4-5, facet arthropathy, lumbar stenosis, 
spondylolisthesis of L5 with disc desiccation of L4-5 and L5-
S1 and small annular tear at L5-S1, scoliosis, and severe 
sciatic radiculopathy involving both lower extremities.  

In a September 2004 rating decision, the evaluation for the 
veteran's low back disability was increased to 40 percent on 
the basis of the August 2003 VA outpatient treatment record 
that showed increased limitation of motion of the lumbar 
spine and radiating pain.  The RO also assigned separate 10 
percent evaluations under DC 8520 for radiculopathy of the 
both lower extremities as associated with the veteran's low 
back disability disease.  

During VA examination in January 2006, complained of 
radiating moderate to severe pain with occasional flare-ups.  
On examination posture was symmetrical, with no listhesis, 
scoliosis, kyphosis or lordosis.  Flexion of the lumbar spine 
was to 75 degrees with pain at 60 degrees; extension to 30 
degrees; lateral flexion to 30 degrees bilaterally; and 
rotation to 30 degrees bilaterally and without loss of motion 
from repetitive use due to pain, fatigue, weakness, or lack 
of endurance.  There was no atrophy and muscle tone was 
normal.  Strength of the lower extremities was 4/4.  
Vibration and position sense were intact and deep tendon 
reflexes were present and equal.  Lasegue, Romberg, and 
Babinski testing were all negative.  Following a review of 
clinical and radiological findings from past examinations, 
the clinical impression was degenerative disc disease of the 
lumbar spine without radiculopathy.

During outpatient evaluation in January 2007, there was no 
suggestion of radiculopathy and no symptoms of bladder or 
bowel dysfunction.  The veteran ambulated with a non-antalgic 
gait, and required no external support.  Straight leg raise 
was negative and muscle strength was 5/5.  Deep tendon 
reflexes were 2+ on the left and 1+on the right and there was 
some decrease in sensation.  Range of motion was limited due 
to lumbar pain.  

During VA examination in June 2007, complaints and clinical 
findings were essentially unchanged.  However, on this 
occasion the veteran reported new symptoms of periodic 
urinary and bowel incontinence.  On examination active and 
passive range of motion of the lumbar spine showed flexion to 
70 degrees with pain at 75 degrees; extension to 15 degrees 
with pain at 16 degrees; right lateral flexion to 25 degrees 
and left lateral flexion to 20 degrees; right rotation was 
limited to 15 degrees and left rotation to 10 degrees.  On 
acute flare-ups of pain the examiner estimated 50 percent 
less range of motion with flexion decreased to 35 degrees, 
extension to 7 degrees, right lateral flexion to 12 degrees, 
left lateral flexion to 10 degrees, right rotation to 7 
degrees, and left rotation decreased to 5 degrees.  There was 
also decrease in range of motion of the lumbar spine on 
repetitive motion with flexion decreased to 60 degrees, 
extension to 8 degrees, right lateral flexion to 15 degrees, 
left lateral flexion to 10 degrees, right rotation was 
decreased to 6 degrees, and left rotation to 5 degrees.  
There were objective signs of fatigability involving the 
lumbar spine, but pain had the major functional impact.  

There was no fixed deformity, but moderate to severe 
paravertebral muscle spasm was noted.  There was no 
neurological abnormality involving the spine.  Deep tendon 
reflexes were present in both lower extremities and pinprick 
and vibratory sensation were present as well.  Supine 
straight leg elevation was limited to 10 degrees in the right 
lower extremity and to 5 degrees in the left.  The veteran 
had an antalgic gait due to sciatic radiculopathy.  
Radiological findings of the lumbar spine revealed Schmorl 
nodes, mild multilevel lumbar spondylosis and disc protrusion 
at L5-S1 with annular tear.  The functional impairment was 
described as moderately severe.  The examiner noted the 
etiology of the urinary and bowel incontinence was 
undetermined.  

In this case, the Board has considered evaluation of the 
veteran's back disability under all potentially appropriate 
diagnostic codes to determine whether an evaluation higher 
than 40 percent can be assigned.  

Here, because the veteran has received the maximum 40 percent 
evaluation available under the prior criteria DC 5292, even 
with painful motion and functional impairment, a higher 
evaluation is not available.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Similarly, the criteria for a rating in excess of 40 percent 
have not been met under any other applicable code.  The Board 
would normally consider 38 C.F.R. § 4.71a, DC 5295.  However, 
she is already receiving the maximum benefit to which she 
would be entitled under this diagnostic code and additional 
analysis is therefore not necessary.  

In addition, the clinical findings to support a higher 
evaluation under the new criteria have not been demonstrated.  
At this point, the evidence is negative for findings of 
ankylosis of the thoracolumbar spine under DC 5237.  

With respect to a higher rating based on the frequency and 
extent of incapacitating episodes (defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
continued complaints of radiating low back pain, they have 
not been shown to require that the veteran remain in bed, 
prescribed or otherwise, for any period approaching a total 
duration of at least six weeks during the past 12 months to 
justify a 60 percent under revised DC 5243.

However, VA examination findings do include antalgic gait, 
diminished reflexes, sensation and strength in the both lower 
extremities, and muscle spasms.  The veteran has also 
repeatedly shown evidence of radiculopathy, and had positive 
straight leg findings noted throughout these reports.  While 
such symptoms constitute evidence of neurologic impairment, 
the Board notes that separate 10 percent ratings already have 
been assigned for radiculopathy in the both lower extremities 
as the neurological manifestations of the lumbar disc 
disease.  Since DC 8520 already accounts for this 
symptomatology, to assign a 60 percent evaluation for 
pronounced intervertebral disc syndrome would constitute 
pyramiding (or awarding benefits for the same disability 
twice), contrary to the provisions of 38 C.F.R. § 4.14 
(2008).  Therefore, an increased evaluation under DC 5293 
based on the neurological symptoms is not warranted.  

The Board notes that pain has been demonstrated with range of 
motion testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  However, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.  The Board also does not 
dispute the veteran's contentions that her back disability 
has caused her to alter her lifestyle and has restricted her 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign a 40 percent 
evaluation.  Further, the record shows that throughout the 
pendency of this appeal, the veteran's disability has 
remained uniform and that a higher rating is not warranted.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
low back disability.  The evidence does not establish that it 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the veteran's service-connected low back 
disability necessitate frequent periods of hospitalization.  
In light of the foregoing, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The preponderance of the evidence is against the claim, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in February 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decisions in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in her 
possession to the RO.  

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The veteran was provided this more detailed notice in a May 
2008 letter which included the criteria for evaluation of the 
veteran's low back disability and an explanation for the 
decision reached.  The letter also informed her of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) and pertinent post-service 
treatment reports are of record.  The RO also obtained VA 
examinations in July 2004, January 2006 and January 2007.  
Thus, it appears that all obtainable evidence identified by 
the veteran relative to the claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date prior to August 20, 2003, 
for the assignment of a 40 percent rating for low back pain 
with degenerative joint disease and disc disease is denied.

An evaluation in excess of 40 percent for low back pain with 
degenerative joint disease and disc disease is denied.  



____________________________________________
C. CRAWOFRD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


